
	
		I
		112th CONGRESS
		1st Session
		H. R. 2760
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to improve the
		  minting and issuing of coins, to reduce the current excess stockpile of $1
		  coins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Dollar Coin Efficiency Act of
			 2011.
		2.Removal of the
			 requirement to provide unmixed supplies during the introductory
			 periodSection 5112(p)(3)(D)
			 of title 31, United States Code, is amended by striking ensuring
			 that and all that follows through circulating coins and
			 inserting ensuring that circulating coins.
		3.Limitation on
			 number of Presidential $1 coins produced in a yearSection
			 5112(n)(4)(B) of chapter 51 of title 31, United States Code, is amended—
			(1)by adding before
			 the period the following: , except that the aggregate number of such
			 coins produced for a year may not exceed the aggregate number of coins produced
			 pursuant to this subsection for the previous year; and
			(2)by adding at the
			 end the following: Notwithstanding the previous sentence, if the
			 Secretary determines that the demand for a particular design during a year will
			 exceed the amount of coins able to be produced under the limitation in the
			 previous sentence, the Secretary may waive such limitation with respect to such
			 design..
			4.Publicity of
			 Presidential $1 coinsSection
			 5112(p)(2) of title 31, United States Code, is amended by striking
			 shall and inserting may.
		5.Reduction in
			 excess stockpiles of $1 coinsThe Secretary of the Treasury, in
			 consultation with the Board of Governors of the Federal Reserve System, shall
			 reduce the number of $1 coins minted and issued by the Secretary under
			 subsections (n) and (r) of section 5112 of title 31, United States Code, until
			 such time as the excess stockpiles of $1 coins have been eliminated.
		6.Reports
			(a)Annual report on
			 steps taken To reduce stockpilesSection 5112(p)(3)(B) of title 31, United
			 States Code, is amended—
				(1)by striking
			 annual report and inserting annual joint report;
				(2)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
				(3)by inserting after
			 clause (i) the following new clause:
					
						(ii)steps taken to reduce excess stockpiles of
				$1
				coins;
						.
				(b)Coin production
			 costs and contentThe
			 Secretary of the Treasury shall issue the initial report required under section
			 3(a) of the Coin Modernization, Oversight, and Continuity Act of 2010 by March
			 31, 2012, or, if the Secretary determines that such report is not ready by that
			 date, the Secretary shall issue an interim report to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate containing such information, determinations,
			 and recommendations as the Secretary has at that time.
			(c)Testimony
			 requiredSection 3(a) of the
			 Coin Modernization, Oversight, and Continuity Act of 2010 is amended by adding
			 at the end the following: Each time such report is made, the Secretary
			 of the Treasury, or his designee, shall testify to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate on the contents of the report..
			
